EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is effective as of
January 1, 2009, by and between Landec Corporation (the “Company”) and Gary T.
Steele (the “Executive”).

WHEREAS, as of January 1, 2006, Executive and the Company entered into an
employment agreement (the “Second Employment Agreement”); and

WHEREAS, Executive and the Company wish to replace the Second Employment
Agreement (which expires on December 31, 2008) with this Agreement;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

1. POSITION AND DUTIES

(a) Position

Executive will continue in his present positions of President, Chief Executive
Officer (“CEO”) and Chairman of the Board (“COB”) of the Company during the Term
(as defined below) of his employment under this Agreement. The prior sentence
notwithstanding, the Board of Directors (the “Board”) may designate another
Director as the COB, at the Board’s sole discretion, without violating this
Agreement. As President, CEO and COB, Executive reports to the Board and will
assist the Board in developing and implementing the Company’s ongoing business
strategy and objectives. Executive shall have such duties, authority and
responsibilities that are commensurate with his being the Company’s most senior
executive officer, including, but not limited to, being responsible for the
general management and operation of the Company, and such additional powers and
duties as are prescribed from time to time by the Board.

(b) Obligations

During the term of his employment, Executive will devote Executive’s full
business efforts and time to the Company. For the duration of his employment,
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Board, except Executive may, without approval of the Board,
serve in any capacity with any civil, educational or charitable organization
(“Outside Activity”), provided such services do not interfere with Executive’s
obligations to the Company. In the event that the Board believes Executive’s
Outside Activity interferes with Executive’s obligations to the Company, the
Board shall inform Executive of such interference, and Executive shall have
thirty (30) days to cease such Outside Activity.

2. TERM OF EMPLOYMENT

This Agreement covers the Executive’s employment with the Company from
January 1, 2009 through December 31, 2011 (the “Term”), at which point it will
expire unless renewed or extended by the written consent of both parties.

3. LOCATION

Executive will be based at the Company’s executive offices in Menlo Park,
California or elsewhere as may be designated from time to time by the Company.
The Executive will be expected to travel to the Company’s offices at other
locations as needed for the performance of his duties and responsibilities.

4. COMPENSATION, BENEFITS AND PERQUISITES

(a) Salary

In consideration of services to be rendered by Executive to the Company,
Executive shall be paid an annual base salary as follows:

(i) For the period commencing January 1, 2009, through December 31, 2009 (the
“2009 Employment Year”) Executive shall be paid $375,000.00; and

(ii) For the period commencing January 1, 2010, through the end of the Term of
this Agreement, Executive shall be paid $450,000.00 per year.

The annual base salary that is then in effect (the “Base Salary”) will be earned
and paid in equal semi-monthly installments, less any deductions required by
law, pursuant to procedures regularly established by the Company. Executive’s
Base Salary will be subject to review by the Compensation Committee of the Board
(the “Committee”) not less than annually, and adjustments can be made at the
discretion of the Committee.

(b) Annual Incentive Compensation

Executive will continue to participate in the Company’s annual cash bonus plan
as it may be modified from time to time (the “Incentive Plan”). Under the terms
of the current Incentive Plan for fiscal year 2009, Executive’s annual bonus
(which may not exceed 100% of Executive’s Base Salary at the beginning of the
fiscal year) is based upon attainment of pre-determined goals mutually
established by the Company and Executive. Actual bonus(es) payable will be
determined and paid pursuant to the terms of the Incentive Plan. The Company
reserves the right to modify, amend or discontinue the Incentive Plan at any
time, subject to the provisions of Section 5(e)(iv) below.

(c) Long Term Incentive Compensation

Executive shall be eligible for grants of equity interests in the Company
(“Compensatory Equity”) at such times and in such amounts as determined by the
Committee. All future grants of Compensatory Equity (and the issuance of any
underlying shares) to Executive shall be: (i) issued pursuant to the 2005 Stock
Incentive Plan (or any applicable stockholder-approved successor plan) (the
“Plan”) and (ii) issued pursuant to an effective registration statement filed
with the Securities and Exchange Commission under the Securities Act of 1933, as
amended. Executive may elect to establish a trading plan in accordance with
Rule 10b5-1 of the Securities Exchange Act of 1934 for any of his shares of
common stock of the Company, provided, however, that such trading plan must
comply with all of the requirements for the safe harbor under Rule 10b5-1 and
must be approved in accordance with any Rule 10b5-1 Trading Plan Policy of the
Company then in effect.

(d) Benefits

Executive will participate in the Company’s standard medical, life, accident,
disability and retirement plans provided to its eligible employees on no less
favorable terms than for other Company executives, subject in each case to the
generally applicable terms and conditions of the plan or arrangement in question
and to the determinations of any person or committee administering such plan or
arrangement. In addition, so long as Executive is an employee of the Company,
the Company will pay the annual premium on the additional disability plan in
which Executive currently participates.

(e) Vacation

Executive shall accrue Company paid vacation in accordance with the Company’s
policies and procedures, as may be amended from time to time and which currently
provides for five weeks of vacation per year.

(f) Expenses

The Company will reimburse Executive for travel, lodging, entertainment and
other reasonable business expenses incurred by him in the performance of his
duties in accordance with the Company’s general policies, as may be amended from
time to time.

5. TERMINATION OF EMPLOYMENT

(a) By Death or Disability

Executive’s employment will terminate automatically upon the death of Executive
or when Executive begins to receive benefits under the Company’s Long Term
Disability Plan. In such cases, the Company shall pay Executive (in the case of
long term disability) or his estate or a person who acquired the right to
receive such payments by bequest or inheritance (in the case of death):

(i) any earned, but unpaid, Base Salary to which Executive is entitled through
the date of termination;

(ii) a prorated lump sum payment based upon the following formula: Y times
$68.50, where “Y” equals the number of days that have passed from January 1,
2009 until the date of termination, which shall be paid within ten (10) business
days following the date of termination, provided that Executive’s death or
disability occurs during the 2009 Employment Year1; and

(iii) Executive’s annual incentive award, if any, to which he is entitled under
the Incentive Plan (disregarding any requirement that he be employed through the
end of the determination period or on the date the payment is made), pro rated
through the date of termination.

Upon payment of such amounts, the Company’s obligations under this Agreement
will then cease.

(b) By Company for Cause

The Company may terminate, without liability, Executive’s employment for Cause
(as defined below) at any time and without notice. The Company will pay
Executive any earned, but unpaid Base Salary to which he is entitled through the
date of termination and thereafter the Company’s obligations under this
Agreement will then cease. Executive will not be entitled to any annual
incentive award under the Incentive Plan for the year in which termination
occurs, unless permitted under the then current Incentive Plan.

Termination shall be for “Cause” if Executive:

(i) willfully breaches significant and material duties he is required to
perform;

(ii) commits a material act of fraud, dishonesty, misrepresentation or other act
of moral turpitude;

(iii) is convicted of a felony or another crime which is materially injurious to
the reputation of the Company;

(iv) exhibits gross negligence in the course of his employment;

(v) is ordered removed by a regulatory or other governmental agency pursuant to
applicable law; or

(vi) fails to obey a lawful direction from the Board.

(c) By Company Without Cause

The Company may terminate Executive’s employment and this Agreement, at any
time, for any reason, without Cause.

If Executive’s employment is terminated by the Company without Cause and not in
connection with a “Change of Control” as described in Section 6(a) below, the
Company shall:

(1) pay Executive (in a single lump-sum payment) any earned, but unpaid, Base
Salary to which he is entitled through the date of termination;

(2) pay Executive an amount equal to 100% of the Base Salary over the 12-month
period immediately following the date of termination (such amount to be paid in
equal installments on the Company’s regularly scheduled payroll dates);

(3) pay Executive a prorated lump sum payment based upon the following formula:
Y times $68.50, where “Y” equals the number of days that have passed from
January 1, 2009 until the date of termination, which shall be paid within ten
(10) business days following the date of termination, provided that Executive’s
termination occurs during the 2009 Employment Year;

(4) if Executive elects to continue his health coverage either pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or through an
individual policy with any insurance carrier (not including health coverage
obtained in connection with any new employment) following the termination of his
employment (it being understood that, if Executive elects health coverage under
COBRA such coverage may only continue for the maximum period permitted under
COBRA or any applicable state law and thereafter health coverage must be
received through an individual policy with an insurance carrier), pay
Executive’s monthly premium for such coverage directly to the applicable
insurance carrier (including any premium for coverage of Executive’s spouse)
until the earliest of the date Executive attains age 65, or the date when
Executive commences receiving substantially equivalent health insurance coverage
in connection with new employment;

(5) continue to provide secretarial support to Executive free of charge for the
six-month period beginning on the date of termination;

(6) cause such number of shares subject to any unvested stock options and such
number of shares of restricted stock, restricted stock units or other awards
made under the Plan as would have vested over the one-year period beginning on
the date of termination to vest as of the date of Executive’s termination ; and

(7) pay Executive his annual incentive award, if any, to which he is entitled
under the Incentive Plan (disregarding any requirement that he be employed
through the end of the determination period or on the date the payment is made),
pro-rated through the date of termination.

After payment of the termination benefits described in this Section 5(c), the
Company’s obligations under this Agreement will cease.

(d) Voluntary Termination

Executive may terminate his employment at any time by giving the Company three
(3) months’ advanced written notice of such termination. In this event, the
Company will pay any earned, but unpaid, Base Salary to which Executive is
entitled through the date of termination, and the Company’s obligations under
this Agreement will then cease. The Executive will not be entitled to any annual
incentive award under the Incentive Plan for the year in which he terminates his
employment.

(e) Termination for “Good Reason”

Executive may also terminate his employment for “Good Reason” upon the
occurrence of any one of the following events, provided that the Good Reason
Payout Trigger (as defined below) is met:

(i) any assignment to the Executive of duties other than those contemplated by
this Agreement or typically assumed by a President and CEO, or which represent a
material reduction in the scope and authority of Executive’s position, except
that the designation of another Director as Chairman of the Board shall not
constitute “Good Reason”;

(ii) a Company required relocation of Executive’s principal place of work which
is not agreed to by Executive and which requires an increase in Executive’s
normal commute of more than 35 miles, unless such relocation results from the
relocation of the Company’s executive offices;

(iii) any reduction in Base Salary which is not agreed to by Executive; or

(iv) at such time as the Incentive Plan is approved with respect to any fiscal
year, the maximum bonus payable to Executive under such Incentive Plan shall be
determined to be an amount which is less than 50% of the Base Salary of
Executive.

For the Executive to receive the benefits under this Section 5(e) or Section
6(b) as a result of a termination for Good Reason, all of the following
requirements must be satisfied (the satisfaction of such conditions, the “Good
Reason Payout Trigger”): (1) Executive must provide notice to the Company of his
intent to assert Good Reason for termination within 30 days of the initial
existence of one or more of the conditions set forth in clauses (i) through
(iv) above; (2) the Company must fail within 30 days (the “Cure Period”) from
the date of such notice to remedy such conditions; and (3) if such conditions
are not remedied, Executive must resign within 20 days after the end of the Cure
Period. If the Company remedies such conditions within the Cure Period, the
Executive may withdraw his proposed termination or may resign with no benefits
under the voluntary separation provision of Section 5(d) above.

If Executive terminates his employment for “Good Reason” other than in
connection with a “Change of Control” as described in Section 6(b) below and the
Good Reason Payout Trigger has been met, Company shall:

(1) pay Executive (in a single lump-sum payment) any earned, but unpaid, Base
Salary to which he is entitled through the date of termination;

(2) pay Executive an amount equal to 100% of the Base Salary over the 12-month
period immediately following the date of termination (or, if higher, at the rate
prior to a reduction referred to in clause (iii) above) (such amount to be paid
in equal installments on the Company’s regularly scheduled payroll dates);

(3) pay Executive based upon the following formula: Y times $68.50, where “Y”
equals the number of days that have passed from January 1, 2009 until the date
of termination, which shall be paid within ten (10) business days following the
date of termination, provided that Executive’s termination occurs during the
2009 Employment Year;

(4) if Executive elects to continue his health coverage either pursuant to COBRA
or through an individual policy with any insurance carrier (not including health
coverage obtained in connection with any new employment) following the
termination of his employment (it being understood that, if Executive elects
coverage under COBRA such coverage may only continue for the maximum period
permitted under COBRA or any applicable state law and thereafter health coverage
must be received through an individual policy with an insurance carrier), pay
Executive’s monthly premium for such coverage directly to the applicable
insurance carrier (including any premium for coverage of Executive’s spouse)
until the earliest of the date Executive attains age 65, or the date when
Executive commences receiving substantially equivalent health insurance coverage
in connection with new employment;

(5) continue to provide secretarial support to Executive free of charge for the
six-month period beginning on the date of termination;

(6) cause such number of shares subject to any unvested stock options and such
number of shares of restricted stock, restricted stock units or other awards
made under the Plan as would have vested over the one-year period beginning on
the date of termination to vest as of the date of Executive’s termination; and

(7) pay Executive his annual incentive award, if any, to which he is entitled
under the Incentive Plan (disregarding any requirement that he be employed
through the end of the determination period or on the date the payment is made),
pro-rated through the date of termination.

After payment of the termination benefits described in this Section 5(e), the
Company’s obligations under this Agreement shall cease.

(f) Termination Obligations

Executive acknowledges and agrees that all personal property and equipment
furnished to or prepared by Executive in the course of or incident to his
employment belong to the Company and shall be promptly returned to the Company
upon termination of employment; provided that if Executive’s employment is
terminated pursuant to Sections 5(c), 5(e) or 6, Executive will be allowed to
retain his Company laptop computer after the Company removes any and all
confidential and proprietary information belonging to the Company. Executive
further acknowledges and agrees that all confidential materials and documents,
whether written or contained in computer files, diskettes or any other media,
remain the property of the Company and shall be promptly returned to the Company
upon termination of employment, to the extent reasonably practicable for
Executive to do so.

6. CHANGE OF CONTROL

A “Change of Control” is defined as the occurrence of one or more of the
following events:

(i) a report on Schedule 13D is filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Securities Exchange Act of 1934
disclosing that any person other than the Company, a subsidiary of the Company,
or any employee benefits plan sponsored by the Company, is the beneficial owner
of 50% or more of the combined voting power of the then-outstanding securities
of the Company;

(ii) any person purchases securities pursuant to a tender or exchange offer,
which, upon the consummation thereof, results in beneficial ownership of 50% or
more of the voting power of the then-outstanding securities of the Company;

(iii) the stockholders of the Company approve a consolidation or merger of the
Company in which the Company is not the surviving corporation, or the Company’s
shares are converted to cash, securities or other property, or all or
substantially all of the assets of the Company are sold, leased, exchanged or
transferred; or,

(iv) a majority of the members of the Company’s Board of Directors change within
a 24 month period unless the election or nomination for election of such
Directors shall have been approved by a majority of the Directors still in
office who were also Directors at the beginning of such 24 month period.

(a) By Company Without Cause Following a Change of Control

If, within a period of two (2) years subsequent to a Change of Control,
Executive is terminated by the Company without Cause, the Company shall:

(1) pay Executive (in a single lump-sum payment) any earned, but unpaid, Base
Salary to which he is entitled through the date of termination;

(2) pay Executive an amount equal to 150% of the Base Salary over the 18-month
period immediately following the date of termination (such amount to be paid in
equal installments on the Company’s regularly scheduled payroll dates);

(3) pay Executive a prorated lump sum payment based upon the following formula:
Y times $68.50, where “Y” equal the number of days that have passed from
January 1, 2009 until the date of termination, which shall be paid within ten
(10) business days following the date of termination, provided that Executive’s
termination occurs during the 2009 Employment Year;

(4) if Executive elects to continue his health coverage either pursuant to COBRA
or through an individual policy with any insurance carrier (not including health
coverage obtained in connection with any new employment) following the
termination of his employment (it being understood that, if Executive elects
health coverage under COBRA such coverage may only continue for the maximum
period permitted under COBRA or any applicable state law and thereafter health
coverage must be received through an individual policy with an insurance
carrier), pay Executive’s monthly premium for such coverage directly to the
applicable insurance carrier (including any premium for coverage of Executive’s
spouse) until the earliest of the date Executive attains age 65, or the date
when Executive commences receiving substantially equivalent health insurance
coverage in connection with new employment;

(5) continue to provide secretarial support to Executive free of charge for the
six-month period beginning on the date of termination; and

(6) pay Executive his annual incentive award, if any, to which he is entitled
under the Incentive Plan (disregarding any requirement that he be employed
through the end of the determination period or on the date the payment is made),
pro-rated through the date of termination.

After payment of the termination benefits described in this Section 6(a), the
Company’s obligations under this Agreement shall cease.

(b) Termination for “Good Reason” Following a Change of Control

If, within a period of two (2) years subsequent to a Change of Control,
Executive terminates his employment for “Good Reason” (as defined in Section
5(e) above), the Company shall retain Executive as a consultant to be available
to render consulting services for two (2) years following the date of
termination (the “Consulting Period”), for up to ten (10) hours each month (and
the Company shall pay Executive any out-of-pocket expenses necessary for
Executive’s consulting activities for the Company, and will reimburse Executive
against receipts and vouchers therefor in accordance with the Company’s policies
in force from time to time);

If Executive terminates his employment for “Good Reason” within a period of two
(2) years following a Change of Control, and the Good Reason Payout Trigger has
been met, subject to Executive’s making himself available to render consulting
services during the Consulting Period and, regardless of whether or not
Executive is actually called upon to render any services during such period, the
Company shall:

(1) pay Executive (in a single lump-sum payment) any earned, but unpaid, Base
Salary to which he is entitled through the date of termination;

(2) pay Executive an amount equal to 150% of the Base Salary over the 18-month
period immediately following the date of termination (such amount to be paid in
equal installments on the Company’s regularly scheduled payroll dates);

(3) pay Executive a prorated lump sum payment based upon the following formula:
Y times $68.50, where “Y” equal the number of days that have passed from
January 1, 2009 until the date of termination, which shall be paid within ten
(10) business days following the date of termination, provided that Executive’s
termination occurs during the 2009 Employment Year;

(4) if Executive elects to continue his health coverage either pursuant to COBRA
or through an individual policy with any insurance carrier (not including health
coverage obtained in connection with any new employment) following the
termination of his employment (it being understood that, if Executive elects
coverage under COBRA such coverage may only continue for the maximum period
permitted under COBRA or any applicable state law and thereafter health coverage
must be received through an individual policy with an insurance carrier), pay
Executive’s monthly premium for such coverage directly to the applicable
insurance carrier (including any premium for coverage of Executive’s spouse)
until the earliest of the date Executive attains age 65, or the date when
Executive commences receiving substantially equivalent health insurance coverage
in connection with new employment;

(5) continue to provide secretarial support to Executive free of charge for the
six-month period beginning on the date of termination;

(6) pay Executive his annual incentive award, if any, to which he is entitled
under the Incentive Plan (disregarding any requirement that he be employed
through the end of the determination period or on the date the payment is made),
pro-rated through the date of termination.;

After payment of the termination benefits described in this Section 6(b), the
Company’s obligations under this Agreement shall cease.

(c) Acceleration Upon a Change of Control

Upon the occurrence of a Change of Control, all of Executive’s shares subject to
any unvested stock options and all shares of restricted stock, restricted stock
units or other awards made under the Plan to Executive shall immediately vest
and become exercisable.

7. PARACHUTE PAYMENTS AND SECTION 409A

(a) Best After-Tax Result

If Executive becomes entitled to any payment or benefit from the Company or
otherwise pursuant to a Change of Control (the “Payments”) that would
(a) constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (b) but for this
Section, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the aggregate value of such Payments shall be equal to the
Reduced Amount. The “Reduced Amount” shall be either (x) the Payments reduced to
the extent necessary to ensure that no portion of the Payments will be subject
to the Excise Tax, or (y) the full amount of the Payments; whichever amount,
after taking into account all applicable taxes, including, federal, state and
local employment taxes, income taxes and the Excise Tax (all computed at the
highest applicable marginal rate, after taking into account the deductibility of
state income taxes against federal income taxes to the extent allowable),
results in Executive’s receipt, on an after-tax basis, of the greater amount.

(b) Order of Reduction of Parachute Payments

If a reduction in payments or benefits constituting “parachute payments” is
necessary so that the aggregate value of the Payments equals the Reduced Amount,
reduction shall occur in the following order: (a) reduction of cash payments;
(b) cancellation of accelerated vesting under Section 6(c); and (c) reduction of
other employee benefits provided herein. In the event that accelerated vesting
under Section 6(c) is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the equity awards (i.e.,
acceleration of vesting for the earliest granted equity awards shall be
cancelled last) unless Executive elects in writing a different order for
cancellation.

(c) Calculations

Unless Executive and the Company agree otherwise in writing, the determination
of the calculations required under this Section 7 will be made in writing by the
independent auditors who are primarily used by the Company immediately prior to
the Change of Control (the “Accountants”). For purposes of making the
calculations required by this Section 7, the Accountants may make reasonable,
good faith interpretations concerning the application of Sections 280G and 4999
of the Code. Executive and the Company agree to furnish such information and
documents as the Accountants may reasonable request in order to make a
determination under this Section 7. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 7.

(d) Compliance with Section 409A

The payments and entitlements provided for under this Agreement are intended to
qualify for the short-term deferral exception to Section 409A of the Code as
described in Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent
possible, and to the extent they do not so qualify, they are intended to qualify
for the involuntary separation pay plan exception to Section 409A of the Code as
described in Treasury Regulation Section 1.409A-1(b)(9)(iii) to the maximum
extent possible. The amounts paid pursuant to this Agreement shall be paid,
consistent with Treasury Regulation Section 1.409A-1(b)(9)(iii)(B), no later
than the last day of the second taxable year of the Executive following the
taxable year of the Executive in which the “separation from service” (as such
term is defined in Section 409A of the Code) occurs. For these purposes each
payment described herein shall be considered a separate payment.

Notwithstanding anything to the contrary in this Agreement, if any payment or
entitlement provided for in this Agreement constitutes a “deferral of
compensation” (as such term is defined in Section 409A of the Code) (e.g.,
because such payment would be in excess of the payments described in the
immediately preceding paragraph) within the meaning of Section 409A of the Code
and cannot be paid or provided in the manner provided herein without subjecting
Executive to additional tax, interest or penalties under Section 409A of the
Code as a result of the operation of Section 409A(a)(2)(B)(i) of the Code or
Treasury Regulation Section 1.409A-3(i)(2), then any such payment and/or
entitlement which would, but for the operation of this Section 7(d), be payable
during the first six months following Executive’s “separation from service”
shall be paid or provided to Executive instead in a lump sum on the first day of
the seventh month following the date of the Executive’s “separation from
service.”

8. RELEASE

It shall be a condition to the payment by the Company of the severance benefits
payable to Executive under Section 5(c), 5(e), 5(f) or 6 that Executive signs a
general release of all claims in substantially the form set forth in Exhibit A
hereto and allows the release to become effective. No severance benefits will be
paid unless and until the release becomes effective.

9. SOLICITATION OF EMPLOYEES, CONSULTANTS AND OTHER PARTIES

Executive agrees that during the term of this Agreement, and for a period of two
(2) years thereafter, Executive shall not either directly or indirectly solicit,
induce or recruit any of the Company’s employees or consultants to terminate
their relationship with the Company, or attempt to solicit, induce or recruit
employees or consultants of the Company, either for Executive or for any other
person or entity. Further, for a period of two (2) years following termination
of this Agreement, Executive shall not solicit any licensor to or customer of
the Company or licensee of the Company’s products, in each case, that are known
to Executive, with respect to any business, products or services that are
directly competitive to the products or services offered by the Company or that
are under development as of the date of such termination.

10. POST EMPLOYMENT ACTIVITIES

If the Company retains Executive as a consultant pursuant to Section 6(b) above,
then for so long as the Company retains Executive as a consultant, Executive
will not, absent the Company’s prior written approval, directly or indirectly
engage in activities nor render services to any firm or business organization
which directly competes with the Company in any line of business engaged in (or
then imminently planned to be engaged in) by the Company, whether now existing
or hereafter established, nor shall Executive engage in such activities nor
render such services to any other person or entity engaged in or about to become
engaged in such activities to, for or on behalf of any such firm or business
organization.

11. CONFIDENTIAL INFORMATION

Executive agrees at all times during the term of this Agreement and thereafter,
to hold in strictest confidence, and not to use, except for the benefit of the
Company, or to disclose to any person, firm, corporation or other entity without
written authorization of the Board, any Confidential Information of the Company
and agrees to abide by the terms of his Confidential Information and Invention
Assignment Agreement with the Company. Executive understands that “Confidential
Information” means any Company proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products, services, supplies, customer lists, prices and costs, markets,
software, developments, inventions, laboratory notebooks, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, licenses, finances, budgets or other business information disclosed
to Executive by the Company either directly or indirectly in writing, orally or
by drawings or observation of parts or equipment or created by Executive during
the term of this Agreement. Executive understands that “Confidential
Information” includes, but is not limited to, information pertaining to any
aspects of the Company’s business which is either information not known by
actual or potential competitors of the Company or is proprietary information of
the Company or its customers or suppliers, whether of a technical nature or
otherwise. Executive further understands that Confidential Information does not
include any of the foregoing items which have become publicly and widely known
and made generally available through no wrongful act of Executive or of others
who were under confidentiality obligations as to the item or items involved.

12. ASSIGNMENT

Executive’s rights and obligations under this Agreement may not be assigned, and
any attempted assignment shall be null and void. The Company may assign this
Agreement, but only to a successor or affiliated organization.

13. NOTICES

All notices referred to in this Agreement shall be in writing and delivered to
the Company at its principal address, 3603 Haven Avenue, Menlo Park, CA
94025-1010, or to Executive at his home address.

14. ENTIRE AGREEMENT

The terms of this Agreement are intended by the parties to be the final
expression of their agreement with respect to the employment of Executive by the
Company and may not be contradicted by evidence of any prior or contemporaneous
agreement. The parties further intend that this Agreement shall constitute the
complete and exclusive statement of its terms, and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative or other legal
proceeding involving this Agreement.

15. AMENDMENTS AND WAIVERS

This Agreement may not be modified, amended or terminated except in writing,
signed by Executive and by a duly authorized representative of the Company other
than Executive. No failure to exercise and no delay in exercising any right,
remedy or power hereunder shall operate as a waiver thereof.

16. SEVERABILITY AND ENFORCEMENT

If any provision of this Agreement shall be held by a court of competent
jurisdiction to be invalid, unenforceable or void, the remainder of this
Agreement shall remain in full force and effect.

17. GOVERNING LAW

This Agreement shall be interpreted and construed in compliance with the laws of
the state of California, unless a superseding Federal law is applicable.

18. ARBITRATION

The Company and Executive agree that any and all disputes arising out of the
terms of this Agreement, Executive’s employment or Executive’s compensation and
benefits, or their interpretation, will be subject to binding arbitration in San
Francisco, California before the American Arbitration Association under its
National Rules for the Resolution of Employment Disputes. The Company and
Executive agree that the prevailing party in any arbitration will be entitled to
enforce the arbitration award in a court of competent jurisdiction. The Company
and Executive hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. In the event of any litigation of
any controversy or dispute arising out of or in connection with this Agreement,
its interpretations, its performance or the like, the prevailing party shall be
awarded reasonable attorneys’ fees and/or costs.

This Executive Employment Agreement was executed as of December 11, 2008.

COMPANY:

LANDEC CORPORATION

     
By:
  /s/Richard S. Schneider
Richard S. Schneider
Director and Chairman of the
Compensation Committee
By:
  /s/Kenneth E. Jones
Kenneth E. Jones
Lead Independent Director

EXECUTIVE:

GARY T. STEELE

/s/Gary T. Steele
Date: December 11, 2008



1   For avoidance of doubt and clarity of purpose, this payment, and similar
payments in Sections 5(c)(3), 5(e)(3), 6(a)(3), and 6(b)(3) below, are included
herein in an effort to make Executive whole for an offer of a higher salary
commencing January 1, 2009, which was made to Executive by the Company, but
which Executive agreed not to take during the 2009 Employment Year for the best
interests of the Company.

1





Exhibit A

Form of Release

I hereby confirm that at all times in the future I shall remain subject to the
Company’s confidential information and invention assignment agreement signed by
me.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which I am informed reads as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” I hereby expressly waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

Except as otherwise set form in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries and all of their
officers, directors, agents, servants, employees, shareholders, successors,
assigns and affiliates, of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys fees and costs, damages,
indemnities and obligations of every kind and nature, in law, equity or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed (other than any claim for indemnification I may have as a result of
any third party action against me based on my conduct or at any time up to and
including the date I execute this Release, including, but not limited to: all
such claims and demands directly or indirectly arising out of or in any way
connected with my employment with the Company or the termination of that
employment (except as stated below), including but not limited to, claims of
intentional and negligent infliction of emotional distress, any and all tort
claims for personal injury, claims or demands related to stock, stock options or
any other ownership interests in the Company, fringe benefits, or severance pay;
claims pursuant to any federal, state or local law or cause of action including,
but not limited to, the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the Employee
Retirement Income Security Act of 1974, as amended; the Americans with
Disabilities Act of 1990, the California Fair Employment and Housing Act, as
amended; tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing; provided, however, that nothing in this Release shall be
construed in any way to release the Company from (a) its post employment
obligations under the Executive Employment Agreement or (b) its obligation to
indemnify me pursuant to the Company’s indemnification obligation pursuant to
agreement or applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing that: (A) my waiver and release do not apply
to any rights or claims that may arise on or after the date I execute this
Release; (B) I have the right to consult with an attorney prior to executing
this Release; (C) I have twenty-one (21) days to consider this Release (although
I may choose to voluntarily execute this Release earlier); (D) I have seven
(7) days following my execution of this Release to revoke the Release; and
(E) this Release shall not be effective until the date upon which the revocation
period has expired, which shall be the eighth (8th) day after I execute this
Release.

That if any provision of this Release is found to be unenforceable, it shall not
affect the enforceability of the remaining provisions and the court/arbitrator
shall enforce all remaining provisions to the extent permitted by law.



    Gary T. Steele



    /s/Gary T. Steele



    Date: December 11, 2008

2